ACCEPTED
                                                                          06-14-00109-CR
                                                               SIXTH COURT OF APPEALS
                                                                     TEXARKANA, TEXAS
                                                                     6/17/2015 4:16:36 PM
                                                                         DEBBIE AUTREY
                                                                                   CLERK

                   NO. 06-14-00109-CR

                                                       RECEIVED IN
              IN THE COURT OF APPEALS             6th COURT OF APPEALS
                                                    TEXARKANA, TEXAS
              SIXTH DISTRICT OF TEXAS             6/17/2015 4:16:36 PM
                   AT TEXARKANA                       DEBBIE AUTREY
                                                          Clerk



               MARLO DONTA PERSONS,
                   APPELLANT

                            V.
                                                            06/23/15
                 THE STATE OF TEXAS,
                      APPELLEE

      On Appeal from the 354th Judicial District Court
                 Of Hunt County, Texas
             Trial Court Cause NO. 29,371
      Honorable Richard A. Beacom, Judge Presiding


APPELLANT’S TIMELY REQUEST FOR PANEL REHEARING

      OF THE COURT’S JUNE 2, 2015 JUDGMENT

                      JUNE 17, 2015



             TARA N. LONG (SBN 24032680)
              2656 S. LOOP W., SUITE 255
               HOUSTON, TEXAS 77054
                   Tel. (713) 349-8896
                 Fax (713) 713-349-8863
             E-mail: longlawfirm@gmail.com




                                                                      1
                TABLE OF CONTENTS



Table of Contents..…….……………………………..……………………………2

Introduction….…………………………………………………………………….3

Argument……………………………………………………………….…….....3-4

Conclusion and Prayer.……………………………………………………………5

Certificate of Service…….……………………………………………………… 6




                                                   2
TO THE HONORABLE COURT OF APPEALS:

      NOW COMES counsel for appellant and respectfully submits this request

for a panel rehearing of the Court’s June 2, 2015 judgment pursuant to the rules of

the Texas Rules of Appellate Procedure.

                                 INTRODUCTION

       This is a request for a rehearing on the Court’s judgment by the panel of

judges that issued the opinion of the court on June 2, 2015.    The court has the

complete record of the proceedings in the criminal case in the 354th District Court

in Hunt County, Texas. Counsel for Appellant filed a motion for leave to file a

supplemental brief on the hearing of the Motion to Suppress filed by the trial

attorney. The district court held the hearing on the 18th day of February, 2014,

wherein the Court denied the Motion to Suppress. Counsel for appellant failed to

timely file the supplemental brief because of commitments of trial and other court

procedures. The failure to raise the issues argued and complain of the acts of the

arresting officer will be unjust to the appellant.

                                    ARGUMENT

      Appellant submits that the Court’s findings are erroneous in one distinct

respect that develops into a threefold issue:




                                                                                  3
      The Court’s Findings did not take into account the Motion to Suppress

      and critical argument of new case law in regards to the issue as viewed

      from the Supreme Court decision, Rodriguez vs. United States decided

      on April 21, 2015.

   The trial court improperly denied the Appellant’s Motion To Suppress because

there were no articulable facts or outside information, apart from the courtier

profile elements that Trooper Zane Rhone, the officer that made the traffic stop and

the arresting officer in this case, testified to at the hearing that he stated observed

conduct of the driver of the vehicle that was indicative of a person taking part in

drug related activities.

   Trooper Zane Rhone when testifying and the dash cam video shows that

Appellant was not told that he could leave the Texas Department of Public Safety

Trooper’s patrol vehicle and was being detained, although he had properly

identified himself, and there was no law violation witnessed by Trooper Zane that

would indicate that criminal activity was occurring and the traffic stop went

beyond the scope of the traffic stop by the officer. Thus, the search was beyond

the scope of the stop and the evidence should have been suppressed by the court at

the hearing. Rodriguez v. United States, No. 13-9972, decided on April 21, 2015

and printed on April 22, 2015.




                                                                                     4
   The panel was not made aware of the ruling by the United States Supreme

Court and the outcome of their analysis of the evidence when making their ruling

or judgment might have been materially affected.

                  CONCLUSION AND PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays

that the court panel rehear the matters and reconsider the evidence as pronounced

in Rodriguez v United States, NO. 13-9972 of the United States Supreme Court on

April 21, 2015. Appellant further prays for all other lawful relief to which he may

be entitled, at law or equity.

                                          Respectfully submitted,

                                          By: /s/ Tara N. Long
                                          Tara N. Long


                                           Long Law Firm, PLLC
                                           5626 S. Loop W., Suite 255
                                           Houston, Texas 77054
                                           713-349-8896 (ph.)
                                           713-349-8863 (fax)

                                           longlawfirm@gmail.com




                                                                                 5
                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the Appellant’s Motion for
Rehearing, was sent by First Class U. S. Mail, certified mail, requested to the
following on this the 17th day of June, 2015:

MARLO DONTA PERSONS
TDJC#1939454                           VIA CMRRR# 7011 2970 0000 5132 6707
Eastham Unit, 2665 Prison Rd. #1
Lovelady, Texas 75851

Ms. Lauren Hudgeons
Assistant District Attorney            VIA CMRRR# 7011 2970 0000 5133 6714
Hunt County District Attorney
2507 Lee Street, 4th Floor
Greenville, TX 75401


                                                       /s/ Tara N. Long
                                                       Tara N. Long




                                                                                  6